Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 6,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00857-CV
                                   ____________

  IN RE HUNTER BUILDINGS & MANUFACTURING, L.P., ET. AL., Relators


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 215th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2008-50193



                     MEMORANDUM                     OPINION

      On October 5, 2011, relators filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relators ask this court to
compel the respondent, the Honorable Steven E. Kirkland, presiding judge of the 215th
District Court of County, Texas, to vacate orders issued October 4, 2011 denying relators’
(1) “Motion for Reconsideration of the Court’s September 23, 2011 Order Denying
Defendants’ Motion to Enforce Court Ruling of September 16, 2011 as to additional
discovery pertaining to MB Industries, L.L.C.”; and (2) “Motion for Pretrial Determination
of What Rights Have Been Redeemed.” With their petition for writ of mandamus, relators
filed an emergency motion for temporary relief seeking an immediate stay of the
commencement of trial.

      Relators have not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relators’ petition for writ of mandamus and deny their
emergency motion for stay of the trial proceedings.


                                         PER CURIAM

Panel consists of Justices Frost, Seymore, and Boyce.




                                            2